       Case 3:16-cv-01345-AWT Document 296-2 Filed 01/20/21 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 ROBERT SIMS, et al.,                        )
                                             )
                       Plaintiffs,           )
                                             )
               v.                            )                  1:15-CV-732
                                             )
 BB&T CORPORATION, et al.,                   )
                                             )
                       Defendants.           )



                                         ORDER

       This matter is before the Court on the defendants’ motion to exclude the opinions

of Martin Schmidt as to recordkeeping fees and recordkeeping-related damages. Doc.

302. The motion will be denied because the Court finds that the defendants’ arguments

go to the weight to be ascribed to Mr. Schmidt’s opinions and not to their admissibility.

       The plaintiffs plan to offer Mr. Schmidt’s opinions to support claims that the

Plan’s recordkeeping fees were unreasonable and imprudent. The defendants contend

that Mr. Schmidt’s opinions are unreliable and should be excluded because: he failed to

follow his own recommendation to conduct or rely on a request for proposal in evaluating

fees; he has no standard method for evaluating recordkeeping fees; his methods are not

replicable or peer reviewed; the historical client data on which he relied contradict his

opinions; his opinions will not be helpful to the trier of fact; and his application of the

S&P 500 index for calculating interest is inconsistent with the investment strategies of

Plan participants.




                                                                                         Exhibit 2


      Case 1:15-cv-00732-CCE-JEP Document 386 Filed 07/31/18 Page 1 of 3
       Case 3:16-cv-01345-AWT Document 296-2 Filed 01/20/21 Page 2 of 3




       Expert testimony of “technical, or other specialized knowledge” is admissible if it

“will help the trier of fact to understand the evidence or to determine a fact in issue.”

Fed. R. Evid. 702. “In making its initial determination of whether proffered testimony is

sufficiently reliable, [a district] court has broad latitude to consider whatever factors

bearing on validity that the court finds to be useful; the particular factors will depend

upon the unique circumstances of the expert testimony involved.” Westberry v. Gislaved

Gummi AB, 178 F.3d 257, 261 (4th Cir. 1999) (citing Kumho Tire Co., Ltd. v.

Carmichael, 526 U.S. 137, 149–52 (1999)). Because this Court is also the trier of facts in

this case, its evidentiary gatekeeping function is relaxed and “‘the [C]ourt does not err in

admitting the evidence subject to the ability later to exclude it or disregard it if it turns

out not to meet the standard of reliability established by Rule 702,’” United States v.

Wood, 741 F.3d 417, 425 (4th Cir. 2013) (quoting in parenthetical In re Salem, 465 F.3d

767, 777 (7th Cir. 2006)), or should it not be helpful.

        The Court has reviewed Mr. Schmidt’s report and the parties’ briefing and finds

that Mr. Schmidt has specialized knowledge that may assist the Court in understanding

the evidence and determining facts in issue. Mr. Schmidt’s testimony is based on his

training and experience, which the Court finds is sufficient for him to serve as an expert

on the identified issues. The defendants’ arguments against admissibility go to the

weight and credibility of Mr. Schmidt’s testimony, which can be addressed through

“‘[v]igorous cross-examination [and] presentation of contrary evidence.’” In re Lipitor,

892 F.3d 624, 631 (4th Cir. 2018) (citing Daubert v. Merrell Dow Pharm., Inc., 509 U.S.

579, 596 (1993)).

                                                 2
                                                                                          Exhibit 2


      Case 1:15-cv-00732-CCE-JEP Document 386 Filed 07/31/18 Page 2 of 3
 Case 3:16-cv-01345-AWT Document 296-2 Filed 01/20/21 Page 3 of 3




 It is ORDERED that the defendants’ motion to exclude, Doc. 302, is DENIED.

This the 31st day of July, 2018.



                                   __________________________________
                                    UNITED STATES DISTRICT JUDGE




                                      3
                                                                        Exhibit 2


Case 1:15-cv-00732-CCE-JEP Document 386 Filed 07/31/18 Page 3 of 3
